                 Case 1-17-46613-nhl                   Doc 147-2     Filed 08/14/19   Entered 08/14/19 10:44:57


   Information to identify the case:
   Debtor
                      Bracha Cab Corp                                             EIN 11−3000724
                      Name


   United States Bankruptcy Court Eastern District of New York
                                                                                  Date case filed for chapter 11 12/8/17
   Case number: 1−17−46613−nhl



                             TRANSMITTAL OF ADDITIONAL RECORD ON APPEAL

TO THE CLERK, U.S. DISTRICT COURT, EASTERN DISTRICT OF NEW YORK:

A Notice of Appeal was filed on July 12, 2019 by Brian Thomas McCarthy, appealing Order Authorizing and Approving
Settlement Agreement, document number 125.

Pursuant to Bankruptcy Rule 8010(b)(1), the following additional documents are being transmitted:
1. Appellant Designation of Contents For Inclusion in Record On Appeal & Statement of Issues
2. Affidavit of Service re: Appellant Designation of Contents For Inclusion in Record On Appeal & Statement of Issues
3. Appellee Designation of Contents For Inclusion in Record On Appeal & Statement of Issues




Dated: August 14, 2019                                                                   Robert A. Gavin, Jr., Clerk of Court


                                                                                         By: A Dobson

                                                                                         Deputy Clerk
BLadroap.jsp [Transmittal of Additional Record on Appeal 04/17/17]
